Citation Nr: 1723105	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1979 to May 1981.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a December 2014 Board decision, the present issue was remanded for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action.

The Board notes that an appeal on the issues of entitlement to service connection for a left shoulder disorder and a left elbow disorder were perfected by the Veteran.  However, in an April 2015 rating decision, the RO granted service connection for these disabilities.  Therefore, as the RO granted the benefit sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).


FINDING OF FACT

The Veteran's left wrist disorder did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the Veteran was provided a 38 U.S.C.A. § 5103 (a)-compliant notice in February 2011, prior to the initial adverse decision in this case.  Thus, VA has satisfied its duty to notify the Veteran. 

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records and post-service treatment records has been obtained.  The Veteran was provided a VA examination in March 2015.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided an adequately supported medical opinion as to the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met for the claim.



Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Where the evidence shows a "chronic disease," to include carpal tunnel syndrome (as an organic disease of the nervous system), in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The showing of "chronic" disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

The Veteran contends that his current left wrist disorder was caused by an in-service incident when he was he hit by a Jeep in service in 1980.  

The Veteran's service treatment records (STRs) noted the Veteran broke his left wrist when he was five years old, per his enlistment physical in April 1979.  However, the record indicated there was no sequela from the childhood left wrist injury.  The STRs reflect that the Veteran was struck by a Jeep in 1980 while in-service, and required treatment.  The STRs do not document any specific treatment or diagnosis of the Veteran's left arm as the injuries treated following the motor vehicle accident all involved the Veteran's right side.  However, the Veteran asserts that although he was only treated for his right sided injuries at the time of the incident, he incurred left arm injuries as well.  Nevertheless, there were no left wrist related complaints noted in the STRs, to include the separation physical in May 1981.  

A review of the post-service treatment records reveal that an October 1984 VA treatment record noted the Veteran's "neurologic exam, cranial nerves, motor and sensory [were] all intact."  The record also noted the Veteran's prior medical history included left wrist arthritis at the age of seven.  

At a June 1993 VA general medical examination, the Veteran's neurological system was noted as within normal limits.  

September 2010 VA treatment records noted x-rays that showed some mild carpal and cubital tunnel syndrome of the Veteran's left upper extremity.  

In the Veteran's December 2010 claim, the Veteran reported that he had very little rotation in his wrist and that the pain was so severe that he would wake at night.  

A March 2011 VA treatment record noted an EMG that showed carpal and cubital tunnel syndrome in the Veteran's left upper extremity. 

An April 2011 VA treatment record noted the Veteran's paresthesia in his left upper extremity was possibly coming from his rotator cuff tear but that any necessary nerve lesions about the Veteran's wrist was not found.  The evaluator noted that these symptoms had been going on for greater than 10 years and could have been from some kind of cervical spine origin.  

VA treatment record from 2011 to 2015 reiterate the Veteran's prior medical history of the 2011 EMG reports of carpal tunnel syndrome in his left upper extremity.  

The Veteran was provided a VA examination in March 2015.  The Veteran was diagnosed with carpal tunnel syndrome bilaterally and lateral epicondylitis bilaterally.  X-rays revealed there was no evidence of fracture, dislocation, arthritic change, or other bone abnormality in the left wrist.  After examination, the examiner found that the Veteran's left wrist condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale noted the STRs documentation of a childhood left wrist fracture without residuals and that the Veteran was diagnosed with carpal tunnel and cubital tunnel syndrome on the left in 2011 and was given a brace.  The examiner noted the Veteran's employment of servicing trucks for a living included the frequent use of a hand operated power-washer.  The examiner noted that any activity which involved the repetitive use of the extensor muscles of the forearm could cause acute or chronic tendonitis of the tendinous insertion of these muscles at the lateral epicondyle of the elbow.  The examiner noted that the condition was common in carpenters and other laborers who swing a hammer or other tool with the forearm.  The examiner found that after careful review of the documentation, medical exam, and the medical literature, that the Veteran's left wrist condition was not related to military service, but his job.  

Analysis

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left wrist condition.

The first evidence of any complaints pertaining to a possible left wrist condition after service was in 2010, more than 29 years after discharge from active service.  The Board acknowledges that the April 2011 VA treatment record indicated complaints of symptoms of paresthesia in the Veteran's left upper extremity had been going on for greater than 10 years.  However, the available VA treatment records and examination associated with the claims file stem back to 1985 and although the Veteran received continued treatment for various conditions, prior to 2010, there was no specific mention of any related left wrist complaints, to include carpal tunnel and cubital tunnel syndrome until 2010.  Moreover, an October 1984 VA treatment record noted the Veteran's "neurologic exam, cranial nerves, motor and sensory [were] all intact" and a June 1993 VA general medical examination specifically found the Veteran's neurological system was within normal limits.  In the absence of an explanation for the large gap in time between service and the documentation of left wrist related complaints, the Board finds the large gap to suggest the absence of a left wrist condition during that time.  As noted above, the first clinical evidence of a possible left wrist condition was in 2010, over 29 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.307(a) is not warranted.  In addition, even if the Veteran's statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints of any left wrist related problems until more than 29 years after service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, as noted above, the STRs as well as the March 2015 VA examiner indicated that the Veteran's childhood left wrist fracture had no residuals.  The March 2015 VA examiner also specifically noted there was no evidence of fracture, dislocation, arthritic change, or other bone abnormality in the left wrist.  As such, there is no indication that the Veteran's current left wrist condition is related to the childhood left wrist fracture or the Veteran's left wrist arthritis at the age of seven.  

The Board notes that the only medical opinion to address the probability of a medical relationship between the Veteran's current left wrist condition and service weighs against the claim.  The VA examiner had specifically indicated the Veteran's current left wrist condition of carpal tunnel syndrome is due to his job in servicing trucks and not due to his in-service injury in 1980.  The Board finds that the March 2015 VA examiner's opinion constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination.  The examiner provided a rationale based on an accurate discussion of the evidence of record.  

The Board acknowledges the April 2011 VA treatment record's note that the Veteran's paresthesia in his left upper extremity was possibly coming from his rotator cuff tear.  However, the treatment record thereafter noted the Veteran's symptoms could also have been from some kind of cervical spine origin and nevertheless, did not specifically make a finding that the Veteran's left wrist condition of carpal tunnel syndrome was more likely than not related to any service-connected disability, to include a left shoulder disability.  

To the extent the Veteran himself believes that his left wrist condition is related to service, the Board finds his carpal tunnel syndrome is not the type that is readily observable to a layperson.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds he is not competent to either diagnose his left wrist condition of carpal tunnel syndrome or determine its etiology.  Even if he were so competent, the Board finds that the probative value of his opinion is outweighed by that of the March 2015 examiner, who is a medical professional and whose education, training and experience clearly exceeds those of the Veteran.

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  The Board finds that the most persuasive evidence of record shows that the current left wrist condition is not related to service or any incident during service, but instead is related to the Veteran's post-service employment.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left wrist condition and that claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left wrist disorder is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


